Brooke, J.
(after stating the facts). As is usual in cases of this character, there is sharp conflict in the testimony. Several of the witnesses sworn for plaintiffs gave testimony tending to show that at the time the deeds were executed Friend D. Soules was old, feeble, and' without memory or power to carry on a connected conversation; that he sometimes failed to recognize his acquaintances and on one occasion failed to recognize his own son.' On the other hand defendant’s witnesses, including the scrivener, testified that, aside from the natural infirmities attendant upon extreme old age, the deceased was competent to understand the nature of the transaction. It is, we think, clear from the record that after the marriage and after the execution of the deeds in question, Friend D. Soules transacted more or less business with ap-. parent intelligence. While it is urged on behalf of plaintiffs that defendant entered into the marriage relation with the deceased from purely mercenary motives, and without any affection or friendship for her *564husband, we can gather no such impression from a careful perusal of the record. The parties to the contract were both very old. The deceased was a civil war pensioner drawing $30 per month from the government. The house and lot in question, worth less than $2,000, constituted his. entire estate. The disposition of the property effected by the deeds was natural and such an one as is usually commendable.
The plaintiffs’ claim is that this case falls within the following line of decisions: Witbeck v. Witbeck, 25 Mich. 439; Smith v. Cuddy, 96 Mich. 562; Whiteley v. Whiteley, 120 Mich. 30, and Noban v. Shoup, 171 Mich. 191, while the defendant strenuously insists that it falls within the reasoning of Fraser v. Jennison, 42 Mich. 206; Hoban v. Piquette, 52 Mich. 361, and Leffingwell v. Bettinghouse, 151 Mich. 513.
We have carefully perused the testimony of every witness sworn upon the trial of this case and find ourselves unable to agree with the conclusion of the learned circuit judge that the plaintiffs showed “conclusively” or even by a fair preponderance of the evidence that at the time of the execution of said conveyances Friend D. Soules lacked mental capacity to comprehend their nature and significance.
The decree of the court below is reversed and a decree will be entered in this court dismissing said bill of complaint, with costs of both courts to defendant.
Ostrander, C. J., and Bird, Moore, Steere, Fellows, Stone, and Kuhn, JJ., concurred.